DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 4-6, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (WO 2008/075409) (“Toh”), Tsuyuno et al. (US 2016/0005671) (“Tsuyuno”), and Osani et al. (US 2014/0057131) (“Osani”).
With regard to claim 9, figure 5 of Toh discloses a semiconductor module comprising: a base plate 2 including a fixed surface (top surface of substrate 2 in fig. 5) and a radiating surface (bottom of surface of substrate 2) which is a surface opposite to the fixed surface (top surface of substrate 2); an insulating substrate 3 bonded to the fixed surface (top surface of 2) of the base plate 2; first conductive patterns 7 on the insulating substrate 3; a semiconductor chip P on the first conductive pattern 7; wherein the base plate 2 includes a single metal part 2, and a reinforcing member 4 provided in the metal part 2 and having a Young’s modulus which is higher than a Young’s modulus of the metal part 2, the metal part 2 having a constant thickness at every position except 
Toh does not disclose a second conductive patterns, a wiring member connecting the semiconductor chip to the second conductive pattern; and resin sealing the fixed surface of the base plate, the insulating substrate, the first and second conductive patterns, the semiconductor chip, and the wiring member; the base plate includes at least one protrusion structure integrally formed with the metal part and protruding outward from the radiating surface, the resin includes first resin sealing peripheries of the semiconductor chip and the wiring member and second resin sealing the outside of the first resin, and the first resin has a Young’s modulus which is lower than a Young’s modulus of the second resin, and the first resin is thicker than the second resin, when viewed in cross-section.
	However, figure 5 of Tsuyuno discloses a second conductive patterns (die bonding material 24 under semiconductor chip 2), a wiring member (wires connected to chip 2) connecting the semiconductor chip 2 to the second conductive pattern 24; and resin sealing (10, 131) the insulating substrate (“resin insulating layer is used as the substrate”, par [0080]), the first and second conductive patterns 24, the semiconductor chip 2, and the wiring member (wires connected to chip 2); the resin (131, 10) includes first resin 131 sealing peripheries of the semiconductor chip 2 and the wiring member (wires connected to chip 2) and second resin 10 sealing the outside of the first resin 
Tsuyuno does not disclose the base plate includes at least one protrusion structure integrally formed with the metal part and protruding outward from the radiating surface. 
However, figure 25 of Osanai disclose that the base plate 2212 includes at least one protrusion structure 2210a integrally formed with the metal part 2212 and protruding outward from the radiating surface (“bottom face of the base plate 2210”, par [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the power device of Toh with the resin seal as taught in Tsuyuno in order to reduce detachment of the overlying coating layers from the chips.  See par [0082] of Tsuyuno.  
It would also have been obvious to one of ordinary skill in the art to form the heat radiation fin and substrate of Toh as an integral unit as taught in Osanai in order to easily form both the base and fin in one step using a single mold.  See par [0172] of Osanai.
With regard to claim 4, figure 5 of Toh discloses that the material of the reinforcing member 4 is the same as material (“restriction plate (4) is formed of the same material as that of the insulating substrate 3”, par [0057]) of the insulating substrate 3.
With regard to claim 5, figure 5 of Toh discloses thickness of the reinforcing member 4 is the same (“restriction plate (4) is formed of the same material as that of the 
	With regard to claim 6, Toh does not disclose that the wiring member is a metal wire.	
	However, figure 5 of Tsuyuno discloses that the wiring member (wires connected to chip 2) is a metal wire (“metallic materials”, par [0042]).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the power device of Toh with the wires as taught in Tsuyuno in order to provide interconnects to the chip.  See par [0042] of Tsuyuno.  
	With regard to claim 10, Toh does not disclose a case surrounding the insulating substrate, the first and second conductive patterns, the semiconductor chip and the wiring member and bonded to the fixed surface of the base plate, wherein the resin is potted using the case as a mold.
	However, figure 14 of Tsuyuno discloses a case 7 surrounding the insulating substrate 6, the first and second conductive patterns 24, the semiconductor chip 2 and the wiring member 15 and bonded (24 below 6) to the fixed surface of the base plate 8, wherein the first resin 10 is potted using the case 7 as a mold.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the power device of Toh with the encapsulation as taught in Tsuyuno in order to provide a resin-sealed electronic control device.  See par [0063] of Tsuyuno.  
	With regard to claim 11, Toh does not disclose that the first resin is mold resin.
	However, figure 14 of Tsuyuno discloses that the first resin 10 is mold resin.

With regard to claim 13, figure 5 of Toh discloses that the base plate 2 and the insulating substrate 3 are melt-bonded together (“bonding of the insulating substrate, the heat dissipation substrate, and the heat radiation fin is performed, for example, by brazing”, par [0033]).
With regard to claim 14, figure 5 of Toh does not disclose that the base plate and the insulating substrate are bonded together using a bonding member.
However, figure 4 of Toh discloses that the base plate 2 and the insulating substrate 3 are bonded together using a bonding member 8.
Therefore, it would have been obvious to one of ordinary skill in the art to bond on the insulating substrate with the heat dissipation substrate of figure 5 of Toh using a heat transfer layer as taught in figure 4 of Toh in order to transfer heat away from power device.  See par [0005] of Toh. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (WO 2008/075409) (“Toh”), Tsuyuno et al. (US 2016/0005671) (“Tsuyuno”), Osani et al. (US 2014/0057131) (“Osani”), and Kobayashi et al. (US 2001/0023983) (“Kobayashi”). 
With regard to claim 2, figure 5 of Toh discloses the metal part 2 (“copper”, par [0055]) and the reinforcing member 4 (“aluminum nitride”, par [0057]).  Copper inherently has a thermal expansion coefficient of 16.7 ppm/C and aluminum nitride 
Toh, Tsuyuno, and Osani do not disclose a linear expansion coefficient of the first resin. 
However, figure 1 of Kobayashi disclose a linear expansion coefficient (“9.0 ppm/c”, par [0069]) of the first resin 11. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the power module base of Toh with the resin layer of Kobayashi in order to prevent chemical dirtying of the wiring pattern and of the chip components mounted on wiring pattern, and thus to protect the internal circuits of the semiconductor device.  See par [0045] of Kobayashi.  Thus, the liner expansion coefficient of the resin 9.0 ppm/c is between copper 16.7 ppm/c and aluminum nitride 4.30 ppm/c.  
With regard to claim 3, Toh, Tsuyuno, and Osani does not discloses that the linear expansion coefficient of the first resin is 8 to 16 ppm/°C, and a linear expansion coefficient of the base plate is 10 to 20 ppm/°C.
	However, Kobayashi disclose that the linear expansion coefficient of the first resin 11 is 8 to 16 ppm/°C (“9.0 ppm/c”, par [0069]), and a linear expansion coefficient of the base plate 4 is 10 to 20 ppm/°C (“16.7 ppm/C”, par [0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the power module base of Toh with the resin layer of Kobayashi in order to prevent chemical dirtying of the wiring pattern and of the chip components mounted on wiring pattern, and thus to protect the internal circuits of the semiconductor device.  See par [0045] of Kobayashi.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (WO 2008/075409) (“Toh”), Tsuyuno et al. (US 2016/0005671) (“Tsuyuno”), and Osani et al. (US 2014/0057131) (“Osani”), and Nakajima et al. (JP 2012-164697) (“Nakajima”). 
With regard to claim 7, Toh, Tsuyuno, and Osanai do not disclose that the wiring member is a metal frame.
However, figure 6 of Nakajima discloses that the wiring member (5a, 3a) is a metal frame (5qa, 3a).
Therefore, it would have been obvious to one of ordinary skill in the art to form the wiring layer of Toh with the terminals as taught in Nakajima in order to cover and connect with the semiconductor device.  See par [0042] of Nakajima.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (WO 2008/075409) (“Toh”), Tsuyuno et al. (US 2016/0005671) (“Tsuyuno”), Osani et al. (US 2014/0057131) (“Osani”), and Ikeda (JP 2004-14599). 
With regard to claim 15, Toh, Tsuyuno, and Osanai do not disclose that the semiconductor chip is bonded to the first conductive pattern by ultrasound.
However, figure 1 of Ikeda discloses that the semiconductor chip 11 is bonded 41b to the first conductive pattern 15a by ultrasound (“ultrasonic oscillation”, novelty in abstract of Ikeda).
Therefore, it would have been obvious to one of ordinary skill in the art to bond the insulating substrate and heat dissipation substrate of Toh using the ultrasonic oscillation as taught in Ikeda so that the same metals formed on the outermost surfaces .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (WO 2008/075409) (“Toh”), Tsuyuno et al. (US 2016/0005671) (“Tsuyuno”), Osani et al. (US 2014/0057131) (“Osani”), and Mori et al. (US 2013/0256867) (“Mori”),
With regard to claim 16, Toh, Tsuyuno, and Osani does not disclose at least one opening is provided in the reinforcing member.
However, figure 1 of Mori discloses at least one opening 21 is provided in the reinforcing member 20.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the restraint plate of Toh with the holes as taught in Mori in order to provide stress absorbing portion. See par [0037] of Mori. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Toh et al. (WO 2008/075409) (“Toh”), Tsuyuno et al. (US 2016/0005671) (“Tsuyuno”), Osani et al. (US 2014/0057131) (“Osani”), and Harubeppu et al. (US 2013/0135824) (“Harubeppu”). 
With regard to claim 17, Toh, Tsuyuno, and Osanai do not disclose a cooling jacket attached to the radiating surface side of the base plate of the semiconductor module and cooling the semiconductor module.
However, figure 1 of Harubeppu discloses a cooling jacket 4 attached to the radiating surface side (bottom of base 1) of the base plate 1 of the semiconductor module 100 and cooling the semiconductor module 100.
. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 2-7, 9-11, and 13-17 have been considered and are addressed in the new rejection stated above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figure 7 of Yamada et al. (US 5864178) disclose a method to cover the surface of a resin covering a semiconductor chip with a different kind of resin.  See col. 4 ll. 1-3 of Yamada. 
Figure 3 of Lee (US 2008/0023721) discloses a first molding resin 63 and a second molding resin 65.  See par [0045] of Lee. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                             4/30/2021